DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
Claims 1-3, 5-8, 10-30 and 34-42 are currently pending in this application, with claims 10-30 and 34-40 being withdrawn and claims 4, 9 and 31-33 being cancelled.
 					Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on 08/28/2021 is acknowledged.  The traversal is on the ground(s) that examination of the groups of claims designated by the examiner in separate applications will result in duplication of effort since the same classes and subclasses should be searched regardless of which group of claims is elected. Such duplication of effort is wasteful of Patent Office manpower and resources and it also needlessly increases the cost to the public in obtaining patent protection for closely related inventions or for applications which contain claims of overlapping scope. This is not found persuasive because the examination of all the Groups together will result in a serious burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/28/2021.
Claims 1-3, 5-8, 10-30 and 34-42 are currently pending in this application, with claims 10-30 and 34-42 being withdrawn and claims 4, 9 and 31-33 being cancelled.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations “securing means” in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over each of Everz Vaz (Pub. No. US 2012/0144697) in view of Nakano (Pub. No. US 2008/0289218). 
With respect to claims 1-2, Everz Vaz discloses an item of footwear (the term insole is understood here on the one hand as an insole firmly connected to a sole of a shoe, and also a sole placed loosely thereon which is also designated as shoe insert)  comprising: a securing means (explicit to athletic shoes) for securing the item of footwear to a foot of a user; and a sole (insole 100, the term insole is understood here on the one hand as an insole firmly connected to a sole of a shoe, and also a sole placed loosely thereon which is also designated as shoe insert, see figures 1-17) for engaging a foot of a user in use, the sole has first and second lateral edges; wherein the sole having a heel region (FIGS. 9-15 show schematically views of semi-finished products or shoe inserts or insoles having different raised-section formations for specifically influencing different reflex zones for acting on corresponding organs and/or regions of the body) for supporting a heel of user in use and a forward region for supporting a forefoot of user in use (see figures 9-17), wherein: the sole has an integral raised protrusion (raised sections 120 can be fabricated integrally with the base surface 110. The semi-finished product 100 can consequently be constituted in one piece from the same elastic foam material, for example from latex or plastic) forming an upper surface (centered elevation 121) in a first portion of the heel region; and the raised protrusion is surrounded by an integral annular protrusion (peripheral elevation 122; the at least one centered elevation 121 and peripheral elevation 122 form a plurality of elevated massage edges 126 and recesses 127 in the region of the raised section 120 of the reflex zone. This plurality of massage edges 126 effects an acupressure in the case of toe heads in different positions on the raised section 120). Everz Vaz as described above discloses all the limitations of the claims except for a thickness of the sole along the first and second lateral edges tapers in the forward region so as to reduce in a forward direction, and in a forwardmost tip portion the thickness of the sole along the first and second lateral edges does not taper.  Nakano discloses a sole has first and second lateral edges: a thickness of the sole along the first and second lateral edges tapers in the forward region so as to reduce in a forward direction (see figures 3A-B, 4A-B & 20-23, and in a forwardmost tip portion the thickness of the sole along the first and second lateral edges does not taper. Nakano discloses that variations in the thickness or materials of the sole12, can be used to control the support/cushioning characteristics of the sole. Therefore, it would have been obvious to one of ordinary skill in the art to modify a thickness of the sole of Everz Vaz along the first and second lateral edges tapers in the forward region so as to reduce in a forward direction, and in a forwardmost tip portion the thickness of the sole along the first and second lateral edges does not taper as taught by Nakano, since Nakano discloses that that variations in the thickness or materials of the sole12, can be used to control the support/cushioning characteristics of the sole.
With respect to the integral raised protrusion Everz Vaz discloses that in order to simplify the following discussion, embodiments of the invention are merely described in connection with the raised section 120 in the region of the toe head since, as mentioned initially, the position of a toe head relative to the insole can vary fairly substantially in different persons. However, this should not be interpreted as restrictive but merely as an example. Embodiments of the invention can consequently be used additionally or alternatively in other regions of reflex zones.
With respect to claim 2, Everz Vaz/Nakano discloses that the centered elevations 121 can have a circular shape (for example, a nub).
With respect to claims 3 and 5-7, Everz Vaz/Nakano discloses the integral raised sections/protrusions can be made in many different sizes depending on their location. Therefore, it would have been obvious to one of ordinary skill in the art to modify the diameter and the height of the raised protrusion and annular protrusion as claimed, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955)
With respect to claim 41, Everz Vaz/Nakano discloses the centered elevations 121 in no way need to have merely a circular shape (for example, a nub) but, as shown schematically in FIGS. 7-10, can have any other embodiments. Therefore, it would have been obvious to one of ordinary skill in the art to make the shape of the raised protrusion dome-shape, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
With respect to claim 42, Everz Vaz/Nakano discloses wherein the forwardmost tip portion is a forwardmost 10% of the sole, see figures 3A-B, 4A-B and 20-23.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Everz Vaz/Nakano in view of Wang et al. (Pub. No. US 2002/0050077). Everz Vaz/Nakano as modified above discloses all the limitations of the claims except for wherein the raised protrusion has a greater height than the annular protrusion, and wherein: the sole has first and second lateral edges; the thickness of the sole along the first and second edges tapers in the forward region so as to reduce in the forward direction; and in the forward region between the first and second lateral edges the sole comprises a first central region in which the thickness of the sole is maintained or increased in the forward direction. Wang discloses an item of footwear (shoe 1)  comprising: a securing means (eyelet for laces which are corresponding structures disclosed in the instant application) for securing the item of footwear to a foot of a user; and a sole (2, see figures 1-2) for engaging a foot of a user in use, the sole having a heel region for supporting the heel of a wearer in use and a forward region for supporting the forefoot of a wearer in use (explicit to footwear, see figures 1-2), wherein: the sole has a raised protrusion (inner chamber 15, see figures 2 and 14-15) forming the upper surface in a first portion of the heel region;  wherein the raised protrusion is substantially rounded, and dome-shaped (see the rounded top curvature of element 9, in figures 2 & 14-15);  wherein the raised protrusion is surrounded by an annular protrusion (outer chamber 16, see figures 2 & 14-15); wherein the raised protrusion has a greater height than the annular protrusion (see figure 15); and wherein: the sole (2, see figures 1-2 and 7) has first and second lateral edges; the thickness of the sole along the first and second edges tapers in the forward region so as to reduce in the forward direction (see figures 2 and 7); and in the forward region between the first and second lateral edges the sole comprises a first central region in which the thickness of the sole is maintained or increased in the forward direction (see figures 1-2 and 7). Therefore, it would have been obvious to one of ordinary skill in the art to make the height of the raised protrusion of Everz Vaz/Nakano greater that the height of the annular protrusion as taught by Wang, since Wang discloses that referring to FIGS. 11 and 12, while cushioning cassette 53 is shown as being significantly higher than the top of the side wall of the cavity that it occupies, the heights of cushioning cassettes in other embodiments may vary from being near the tops of the side walls (as for cushioning cassette 44 in FIGS. 2 and 7) to being even further above the tops of the side walls than cushioning cassette 53 is in FIGS. 11 and 12.
With respect to claim 8, it would have been obvious to one of ordinary skill in the art in view of Wang to make the sole of Everz Vaz/Nakano have first and second lateral edges; the thickness of the sole along the first and second edges tapers in the forward region so as to reduce in the forward direction; and in the forward region between the first and second lateral edges the sole comprises a first central region in which the thickness of the sole is maintained or increased in the forward direction, to better provide cushioning to the foot of the user.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-8 and 41-42 have been considered but are moot because the new ground of rejection does not rely on any reference as combined and applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

JMM
07/13/2022